RE: INTERPRETATION OF ARTICLE VII, SECTION 11(B)/OPINION NO. 82-111
ATTORNEY GENERAL HENRY HAS ASKED THAT I FOLLOW UP OUR PHONE CONVERSATIONS WITH A WRITTEN RESPONSE TO YOUR LETTER INQUIRING ABOUT ATTORNEY GENERALS OPINION 82-111, AND WHETHER THE OPINION EXPRESSED THEREIN WAS BEING RE-EVALUATED IN LIGHT OF RESENT OPINION REQUEST.
AS I INDICATED TO YOU IN OUR TELEPHONE CONVERSATIONS, WE PRESENTLY HAVE NO OPINION REQUESTS IN THE OFFICE RELATING TO THE ISSUES ADDRESSED IN ATTORNEY GENERALS OPINION 82-111.
SHOULD WE RECEIVE SUCH AN OPINION REQUEST, WE WILL, OF COURSE, CAREFULLY CONSIDER THE MATTER AND RENDER OUR OPINION BASED UPON OUR BEST JUDGMENT AS TO WHAT THE STATE OF THE LAW IS.
AS I AM SURE YOU ARE AWARE, ANY REQUESTS FOR AN ATTORNEY GENERALS OPINION FROM THE JUDICIAL BRANCH OF GOVERNMENT MUST COME FROM THE CHIEF JUSTICE'S OFFICE, IN ACCORDANCE WITH CHIEF JUSTICE DIRECTIVE.
IN ORDER TO BE ABLE TO NOTIFY YOU, SHOULD WE RECEIVE A REQUEST DEALING WITH THE ISSUES CONSIDERED IN ATTORNEYS GENERAL OPINION 82-111, I HAVE ASKED OUR DOCKET CLERK TO IMMEDIATELY NOTIFY ME WHEN, AND IF, SUCH A REQUEST IS RECEIVED.
(NEAL LEADER)